[logo.gif]








May 18, 2011


Gregory C. Davis
1012 Rochow
Houston, Texas 77019


Dear Greg:


We are pleased to offer you the position of Vice President of Operations with
Sharps Compliance, Inc. (“Sharps” or the “Company”) reporting directly to me.


Your new compensation will include a base salary of $6,538.46 per pay period
(twenty-six pay periods per year).  As an employee of Sharps, you will continue
to be eligible to participate in the Company’s group benefit program which
includes: group health, vision, dental, disability insurance and 401(k).


You will receive a grant of 35,000 options to purchase the Company’s common
stock at an exercise price equal to the closing price of the stock on May 18,
2011. Stock option grants are subject to Board of Director approval and the
terms of the Sharps Compliance Corp. 2010 Stock Plan (“Plan”). Additionally and
under the Plan, the strike price of stock option grants will be equal to the
price of the Company’s common stock (as traded on NASDAQ) at the end of the day
on the grant date (versus initial employment date).


This offer does not constitute an employment contract or guarantee of employment
for any specific period of time since the Company is an “at-will”
employer.  At-will employment means that either you or the Company, with or
without cause and with or without prior notice, may terminate the employment
relationship at any time.  Additionally, your employment will be subject to the
Company’s policies and procedures, a copy of which will be provided to you when
you join the Company.
 
 
 
Sharps Compliance Inc.
 9220 Kirby Drive  Suite 500  Houston, TX 77054
Direct  713.660.3514    Fax 713.660.3574
Email dtusa@sharpsinc.com
Website   www.sharpsinc.com
 

--------------------------------------------------------------------------------

 
The effective date of this new employment arrangement is May 18, 2011.


Should the above be acceptable to you, please sign your acceptance of this offer
of employment in the designated space below and fax me at 713-660-3574.






Sincerely,






David P. Tusa
Chief Executive Officer & President

 






Accepted and Agreed:



_____________________________
Gregory C. Davis
May 18, 2011








Sharps Compliance Inc.
 9220 Kirby Drive  Suite 500  Houston, TX 77054
Direct  713.660.3514    Fax 713.660.3574
Email dtusa@sharpsinc.com
Website   www.sharpsinc.com